J-S33004-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KAMERON EDWARD ORR                         :
                                               :
                       Appellant               :   No. 1380 MDA 2017

            Appeal from the Judgment of Sentence August 24, 2017
    In the Court of Common Pleas of York County Criminal Division at No(s):
                           CP-67-CR-0007140-2015


BEFORE: LAZARUS, J., OTT, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY LAZARUS, J.:                            FILED JULY 08, 2019

        Kameron Edward Orr appeals from the judgment of sentence, entered

in the Court of Common Pleas of York County, following his conviction for first-

degree murder.1 After careful review, we affirm.

        On August 28, 2015, Orr fatally wounded his former girlfriend, shooting

her six times in her van on Hartley Street in the City of York.        A witness

testified that on that date he saw the victim on two occasions driving her

vehicle with Orr in the passenger seat. Another witness testified that between

12:00 AM and 1:00 AM on the day of the fatal shooting, he heard at least four

gunshots while he was in his home on Hartley Street. The witness then saw




____________________________________________


1   18 Pa.C.S. § 2502(a).
J-S33004-19



a male with dark skin wearing a hooded sweatshirt walking away from a van

that was parked on Hartley Street.

       An autopsy revealed that the gunshot wounds to the victim’s head had

powder residue and stippling2 around them. These findings suggested that

the barrel of the gun was held about one or two inches from the victim’s head.

A forensic pathologist determined that the shooter was on the victim’s right

side when she was shot. There was no gun powder residue found outside of

the vehicle, indicating that the shooter must have been inside the vehicle.

Orr’s DNA was found on a hat recovered by the police from the floor of the

victim’s vehicle.    Orr’s ZTE cell phone was also located inside the vehicle.

Threatening text messages from Orr’s ZTE cell phone had been sent to the

victim in the weeks preceding her death. Following the murder, Orr fled the

county and was apprehended in Harrisburg with the murder weapon in his

possession.

       On July 21, 2017, a jury found Orr guilty of first-degree murder. On

August 24, 2017, the Honorable Craig T. Trebilcock sentenced Orr to life

imprisonment without the possibility of parole. Orr filed a timely appeal and

court-ordered Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal. Orr raises the following issue for our review: “Whether the evidence

presented by the Commonwealth at trial carried the weight required to sustain



____________________________________________


2Stippling is unburnt gunpowder residue that may contain fragments of bullet.
N.T. Jury Trial, 7/18/17, at 187.

                                           -2-
J-S33004-19



the trial court’s verdict finding [Orr] guilty of murder in the first degree?”

Appellant’s Brief, at 3.

      Although Orr timely filed his Rule 1925(b) statement, he has not

preserved his weight of the evidence issue for appellate review. Pursuant to

Pennsylvania Rule of Criminal Procedure 607, weight of the evidence claims

must be raised with the trial judge either orally on the record or in writing

prior to sentencing, or in post-sentence motions for the issues to be preserved

for appeal. See Pa.R.Crim.P. 607; see also Commonwealth v. Widmer,

689 A.2d 211 (Pa. 1997) (appellate review of weight of evidence claim is

limited to review of trial judge’s exercise of discretion). Instantly, Orr failed

to raise the weight issue in the trial court. Therefore, he has waived this claim

on appeal.   See Commonwealth v. Robinson, 817 A.2d 1153 (Pa. Super.

2003).

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/08/2019




                                      -3-
J-S33004-19




              -4-